74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Billy GRISSO, Appellant,v.UNITED STATES of America, et al., Appellees.Melvin Leroy TYLER, et al., Appellants,v.UNITED STATES of America, et al.  Appellees.*
Nos. 95-2792, 95-2807.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 5, 1996.Decided Jan. 18, 1996.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
In these consolidated appeals, inmates at the Farmington Correctional Center appeal from the district court's1 order dismissing their complaint against federal and state officials, claiming the withdrawal of financial assistance for higher education subjected them to cruel and unusual punishment, invidiously discriminated against a subclass of minority inmates, and denied them due process and equal protection.  Having carefully reviewed the record, we conclude that no error of law appears and that the district court correctly denied relief.


2
Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47A(a).



*
 Official captions containing a complete list of parties is on file and available for inspection in the Office of the Clerk of the Court, United States Court of Appeals for the Eighth Circuit


1
 The Honorable Charles A. Shaw, United States District Judge for the Eastern District of Missouri